Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-10-2006

Denston v. Chapman
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1579




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Denston v. Chapman" (2006). 2006 Decisions. Paper 340.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/340


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-339                                                    NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 06-1579
                                 ________________

                             GREGORY A. DENSTON,

                                          Appellant

                                            v.

              WILLIAM L. CHAPMAN; PATRICIA TATE STEWART;
          JULIE LORRAINE FAULCONER; LORREN RILEY FAULCONER;
                  JOS. SCOTT SHANNON; QUINNIN WATSON;
                         DOES 1-3; VINCENT POPPITI

                     ____________________________________

                   On Appeal From the United States District Court
                              For the District of Delaware
                             (D.C. Civ. No. 05-cv-00492)
                     District Judge: Honorable Gregory M. Sleet
                   _______________________________________


           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  September 21, 2006

             Before: BARRY, SMITH AND NYGAARD, Circuit Judges.

                              (Filed: October 10, 2006)


                             _______________________

                                    OPINION
                             _______________________

PER CURIAM
       Gregory Denston appeals the District Court’s order dismissing his complaint as

frivolous. The procedural history of this case and the details of Denston’s claims are set

forth in the District Court’s thorough memorandum and need not be discussed at length.

Denston is a Delaware inmate serving a thirty-year sentence for attempted murder for

beating his wife in the head with a baseball bat in 1997 and a ten-year sentence for

subsequently soliciting someone to murder her. See State v. Denston, 2003 WL
22293651, *1-2 (Del. Super. 2003). After the 1997 assault, Denston’s son was placed in

the custody of the Faulconers. In May 2003, Denston’s parental rights were terminated

by the New Castle County Family Court.

       In July 2005, Denston filed a complaint pursuant to 42 U.S.C. § 1983 against the

state court judges, the special master, the Faulconers, their attorney, a detective, and three

police officers. He alleged that his parental rights and rights to due process were violated

by the state court proceedings which terminated his parental rights. The District Court

dismissed the complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B). Denston filed a

timely notice of appeal and has also filed a motion for the appointment of counsel.

       Because Denston is proceeding in forma pauperis on this appeal, we must analyze

his appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). Under § 1915

(e)(2)(B), we must dismiss an appeal if the action (i) is frivolous or malicious, (ii) fails to

state a claim upon which relief may be granted, or (iii) seeks monetary damages from a

defendant with immunity. An action or appeal can be frivolous for either legal or factual



                                               2
reasons. Neitzke v. Williams, 490 U.S. 319, 325 (1989). When reviewing a complaint

for failure to state a claim, the Court must accept the allegations in the complaint as true.

Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).

       The District Court was correct that the judges and the special master were entitled

to immunity, see Mireles v. Waco, 502 U.S. 9 (1991); Hughes v. Long, 242 F.3d 121, 127

(3d Cir. 2001), that the Faulconers and their attorney were not state actors, and that

Denston lacked standing to bring claims against Detective Watson and the three police

officers.1

       For essentially the reasons set forth by the District Court, we will dismiss the

appeal under 28 U.S.C. § 1915(e)(2)(B). Denston’s motion for the appointment of

counsel is denied.




   1
     Moreover, the Rooker-Feldman doctrine deprives a federal district court of
jurisdiction to review, directly or indirectly, a state court adjudication. See D.C. Court of
Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,
416 (1923). The Supreme Court has explained that this doctrine applies to “cases brought
by state-court losers complaining of injuries caused by state-court judgments rendered
before the District Court proceedings commenced and inviting District Court review and
rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005). Thus, to the extent that the relief Denston requests would require
rejection of the state courts’ judgments, the District Court would lack jurisdiction over
those claims.

                                              3